Braley, J.
The pleas to the jurisdiction having been waived at the argument, the question is whether the bill states a case for equitable relief.
It is apparent from the essential allegations, that the plaintiff’s property, consisting of rings with diamond settings, was feloniously appropriated at his place of business in another State by the defendant Robinson’s intestate and the defendant Duddy, who after the theft were apprehended and held in custody in this Commonwealth, when the diamonds which they had removed from the rings were found among their effects, as well as moneys alleged to have been derived from the sale of other property of the plaintiff not described but stolen at the same time.
The bill further alleges that the diamonds and funds are in *311the custody of some of the remaining defendants, but under what process of law or by what authority does not appear.
If we assume on the record that they did not choose to demur, plead or answer, the proper course would have been to order that the bill be taken for confessed as to them and to enter a decree accordingly. The stipulation, if we assume it to be a part of the record, while it may have rendered the issuance of an injunction unnecessary, could not supply the place of proper pleadings and procedure.
If, however, it is assumed under paragraph six, that these defendants have the bare possession and that nothing remains to be done except to deliver the property to the rightful owner, the defendants Robinson and Duddy severally contend that the remedy at law is plain, complete and adequate.
The plaintiff, who never has parted with the title, is under no obligation to sue for conversion. He is entitled to a return of the diamonds, which need not be delayed by reason of the pendency of criminal proceedings instituted for the violation of our laws but which are wholly independent of the larceny. If equity has jurisdiction of the suit to recover the diamonds, the bill can be retained to determine the plaintiff’s rights in the moneys which the demurrants admit are the proceeds of sales of the stolen property of which the diamonds formed only a part. American Stay Co. v. Delaney, 211 Mass. 229. Perry v. Pye, 215 Mass. 403. It is true that this paragraph is extremely meagre, but we cannot say it is wholly insufficient. It is averred, that the property “cannot rightfully be come at in the ordinary action of replevin or-attachment by the ordinary legal process, and there is no full, adequate or complete remedy provided by law for reaching said property and applying or delivering the same for the plaintiff’s benefit.” The demurrers admit the truth of these averments which by legal intendment mean that the defendants who have the custody refuse, or by their silence decline, to expose the diamonds so that they can be taken in replevin. The jurisdiction in equity of course need not be exclusive. It may be concurrent even where money damages are recoverable or replevin will lie. Wilkinson v. Stitt, 175 Mass. 581. Stratton v. Hernon, 154 Mass. 310, 312. The plaintiff, to preserve his rights until the question of ownership can be determined and his right to full restitution if he pre*312vails, must have injunctive relief which a court of common law cannot give. It is settled that where this situation appears the remedy at law is not deemed adequate. R. L. c. 159, § 3, cl. 1. Hodgkins v. Bowser, 195 Mass. 141. Holmes v. Woodworth, 6 Gray, 324.
It is next urged, that the property being in custody of the law it cannot be reached by creditors of the debtors. Travelers Ins. Co. v. Maguire, 218 Mass. 360, 362, 363. But this is not a bill to reach and apply property of the demurrants in payment of any debt or demand due from them to the plaintiff. The relation of debtor and creditor does not exist. It would be extraordinary indeed if after larcenous asportation the guilty parties could bar the owner from establishing his title on the bare assertion that, the property having been found in their possession, it thereafter remained in custody of the law and he must go out of court empty-handed.
The demurrers should be overruled.

Decree accordingly.